 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 1 of 30 Page ID #:2691



 1    DEBORAH CONNOR, Chief
      Money Laundering and Asset Recovery Section (MLARS)
 2    JONATHAN BAUM, Senior Trial Attorney
      BARBARA LEVY, Trial Attorney
 3    JOSHUA L. SOHN, Trial Attorney (CBN: 250105)
      Criminal Division
 4    United States Department of Justice
         1400 New York Avenue, N.W., 10th Floor
 5       Washington, D.C. 20530
         Telephone: (202) 514-1263
 6       Email: joshua.sohn@usdoj.gov
 7    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
 8
                             UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             No. 2:20-cv-8466 DSF (PLAx)
11

12
              Plaintiff,                   GOVERNMENT’S OPPOSITION TO
                                           CLAIMANT’S MOTION TO DISMISS THIRD
13                 v.                      AMENDED COMPLAINT

14   ALL FUNDS CONSTITUTING                Date: September 13, 2021
     ARBITRATION AWARD IN PETROSAUDI       Time: 1:30 p.m.
15   V. PDVSA UNCITRAL ARBITRATION,        Ctrm: 7D
                                           Before the Honorable District
16            Defendant.                   Judge Dale S. Fischer
17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 2 of 30 Page ID #:2692



 1                                Table of Contents
 2    I.    Introduction................................................1
 3
      II.   The TAC Meets the Reasonable Belief Standard of Rule G and
 4          States a Claim for Forfeiture...............................3
 5             A. The Arbitration Award Is Forfeitable as Proceeds of a
 6
                  Project Funded with Fraudulently-Obtained 1MDB
                  Money..................................................4
 7
                         i. Obaid and Others Used His Companies To Defraud
 8                          1MDB.........................................4
                        ii. Obaid Used $179.6 Million of This
 9
                            Fraudulently-Obtained Money to Fund the
10                          Mariscal Sucre Drilling Project in
                            Venezuela....................................5
11                     iii. Obaid Leveraged the Fraudulently-Funded
                            Mariscal Sucre Project to Purchase the Saturn
12
                            Drillship.
13                          .............................................7
                        iv. POSVL Takes Over the Operation of the Mariscal
14                          Sucre
                            Project.....................................12
15
                         v. The Foregoing Facts Render the Saturn’s
16                          Proceeds (the Arbitration Award)
                            Forfeitable.................................14
17                      vi. The SAC Dismissal Order and Claimant’s Veil-
                            Piercing Arguments Do Not Negate the TAC’s
18
                            Forfeitability Case.........................17
19
               B. The Arbitration Award is Forfeitable as Property
20                Traceable to One or More Money Laundering
                  Transactions..........................................22
21

22
      III. Claimant’s International Comity Position Is Meritless......23
23
      IV.   Conclusion.................................................25
24

25

26

27

28




                                           i
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 3 of 30 Page ID #:2693



 1                              Table of Authorities
 2   CASES
 3   Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009)..........................3
 4   Bell Atlantic v. Twombly, 550 U.S. 544 (2007)...................3, 4
 5   Broughton v. Ohio Cas. Ins. Co., -- F. Supp.3d --, 2021 WL 1312747,
 6   (N.D. Cal. Apr. 8, 2021)..........................................25
 7   Cooper v. Tokyo Elec. Power Co. Holdings, Inc., 960 F.3d 549 (9th Cir.
 8   2020).............................................................24
 9   McHale v. Silicon Valley L. Grp., No. 10-04864, 2011 WL 6990187 (N.D.
10   Cal. Dec. 14, 2011) ..........................................18, 21
11   Mou v. SSC San Jose Operating Co. LP, 415 F. Supp. 3d 918 (N.D. Cal.
12   2019) ............................................................21
13   N.M. State Inv. Council v. Ernest & Young, 641 F.3d 1089 (9th Cir.
14   2011)..............................................................3
15   United States v. 630 Ardmore Dr., 178 F. Supp. 2d 572 (M.D.N.C. 2001)
16   ..................................................................21
17   United States v. Farkas, No. 1:10CR200, 2011 WL 5101752 (E.D. Va.
18   Oct. 26, 2011)....................................................16
19   United States v. Mondragon, 313 F.3d 862 (4th Cir. 2002) ..........4
20   United States v. Obaid, 971 F.3d 1095 (9th Cir. 2020) .............19
21   United States v. Park, 825 F. Supp. 2d 644 (D. Md. 2011) .........16
22   United States v. Warshak, 631 F.3d 266 (6th Cir. 2010)....14, 15, 16,
23   20
24   STATUTES
25   18 U.S.C. § 981(a)(1)(A) ...................................1, 22, 23
26   18 U.S.C. § 981(a)(1)(C)................................2, 15, 17, 22
27
     18 U.S.C. § 981(a)(2)(A).......................................15, 17
28
     18 U.S.C. § 982(a)(2)..............................................15


                                          ii
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 4 of 30 Page ID #:2694



 1   18 U.S.C. § 983(c)(3)..............................................23
 2   18 U.S.C. § 1956 ..................................................23
 3   18 U.S.C. § 1957 ..................................................23
 4

 5
     RULES
 6
     Advisory Comm. Note Supp. Rule G ...................................4
 7

 8
     TREATISES
 9
     3 Litigation of Int’l Disputes in U.S. Courts § 15:1 (June 2021
10
     update) ...........................................................24
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          iii
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 5 of 30 Page ID #:2695



 1        I.    Introduction
 2        As alleged by the Third Amended Complaint (“TAC”), 1MDB was
 3   defrauded of $1 billion by Tarek Obaid, several companies he
 4   controlled, Patrick Mahony, Low Taek Jho, and others.         Obaid and his
 5   companies used $179.6 million of this fraudulently-obtained money to
 6   fund a drilling project in Venezuela, known as the Mariscal Sucre
 7   project.   Obaid operated the project through Claimant PetroSaudi Oil
 8   Services (Venezuela) Ltd. (“POSVL”), a company he wholly controlled.
 9   POSVL performed drilling work on the project and an arbitral tribunal
10   awarded POSVL $380 million as compensation for this work.          Thus, the
11   $380 million arbitration award is derived from the 1MDB fraud that
12   funded the Mariscal Sucre project, and is also traceable to property
13   involved in the illicit transactions that capitalized the project
14   with funds from the 1MDB fraud.      As property derived from criminal
15   proceeds and property traceable to property involved in money
16   laundering, the arbitration award is subject to forfeiture pursuant
17   to 18 U.S.C. § 981(a)(1)(C) and 981(a)(1)(A).
18        Claimant makes two main attacks against this conclusion.          First,
19   Claimant argues that POSVL was not the party who committed the
20   underlying fraud on 1MDB.     Yet POSVL was wholly-controlled by Obaid
21   and was intimately related to the other PetroSaudi entities that
22   received and deployed the proceeds of the 1MDB fraud.         The caselaw is
23   clear: when a business project is funded through illicit monies,
24   proceeds of the project are forfeitable.       See Section II(A)(v),
25   infra.    If bad actors could simply use captive companies to operate
26   their projects, it would be comically easy for them to avoid this
27   rule. Here, Obaid controlled the company (POSVL) that operated the
28   fraudulently-funded Mariscal Sucre project, and he also controlled


                                           1
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 6 of 30 Page ID #:2696



 1   the accounts of the other PetroSaudi companies through which 1MDB’s
 2   money was used to fund the project.       TAC at ¶¶ 1081-85, 1097-99.      The
 3   project’s proceeds would be forfeitable had Obaid operated the
 4   project individually, and Obaid cannot avoid this rule by simply
 5   using a captive company to operate the project.
 6        Second, Claimant argues that the arbitration award is not
 7   traceable to the fraud on 1MDB because the arbitration award stemmed
 8   from the activities of the Saturn drillship on the Mariscal Sucre
 9   project, and the TAC does not allege that the Saturn was directly
10   bought with 1MDB money.    But this ignores how the Mariscal Sucre
11   project was funded with fraudulently-obtained 1MDB money, and how the
12   fraudulently-funded project was what allowed Obaid and his companies
13   to purchase the Saturn and add it to the project.         The Saturn’s bond
14   prospectus and the arbitral opinion explicitly credit the project’s
15   prior operations as the thing that allowed for the Saturn’s purchase
16   and drilling contract.    Thus, the Saturn’s revenues are traceable to
17   the fraudulently-funded project and are therefore forfeitable.
18         The TAC also squarely addresses the deficiencies that the Court
19   identified when it recently dismissed the Second Amended Complaint
20   (“SAC”).    Dkt. 89.   First, the Court found only a “thin[]” connection
21   between the fraudulently-funded Mariscal Sucre project and the bonds
22   used to purchase most of the Saturn.      Id. at 5.    The TAC addresses
23   this concern by pleading in detail how the fraudulently-funded
24   project was critical to both the bonds and the Saturn’s drilling
25   contract.    TAC at ¶¶ 1093-94.   Under 18 U.S.C. § 981(a)(1)(C),
26   proceeds traceable to criminal violations and even property “derived
27   from” such proceeds are forfeitable.      Here, fraud on 1MDB funded the
28   Mariscal Sucre project, which allowed Obaid and his companies to


                                           2
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 7 of 30 Page ID #:2697



 1   purchase the Saturn and add it to that very project.         The Saturn’s
 2   revenues on the Mariscal Sucre project are thus proceeds of the fraud
 3   on 1MDB, or at least property “derived from” such proceeds.          This is
 4   all that is required for forfeitability.
 5        Second, the Court was concerned about why POSVL’s revenues
 6   should be forfeited when POSVL merely operated the fraudulently-
 7   funded project.   Dkt. 89 at 5.    The TAC addresses this concern by
 8   pleading in detail how POSVL was controlled by Obaid – the very
 9   person who defrauded 1MDB, routed the fraudulently-obtained money
10   through PetroSaudi accounts he controlled, and funded the Mariscal
11   Sucre project with this money.
12        Third, the Court found that the Government had not adequately
13   pled the provenance of the $13 million used to complete the Saturn’s
14   purchase.   Dkt. 89 at 4-5.    The TAC addresses this concern by
15   pleading how the $13 million is proceeds of the fraudulently-funded
16   Mariscal Sucre project – and by using POSVL’s own attorney statements
17   to support this allegation.     TAC at ¶ 1092.
18        II.    The TAC Meets the Reasonable Belief Standard of Rule G and
                 States a Claim for Forfeiture
19

20        In deciding a motion to dismiss under Rule 12(b)(6), the Court

21   must “take all of the factual allegations in the Complaint as true,”

22   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009), and “construe them

23   in the light most favorable to plaintiffs,” N.M. State Inv. Council

24   v. Ernest & Young, 641 F.3d 1089, 1094 (9th Cir. 2011).          Indeed, Rule

25   12(b)(6) mandates that the Court accept the TAC’s material factual

26   allegations as true “even if doubtful in fact.”        Bell Atl. v.

27   Twombly, 550 U.S. 544, 555 (2007).        “A district court weighing a

28   motion to dismiss asks not whether a plaintiff will ultimately



                                           3
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 8 of 30 Page ID #:2698



 1   prevail but whether the claimant is entitled to offer evidence to
 2   support the claims.”    Id.
 3        Additionally, under Supplemental Rule G(2)(f), a forfeiture
 4   complaint must “state sufficiently detailed facts to support a
 5   reasonable belief that the government will be able to meet its burden
 6   of proof at trial.”    This heightened pleading standard does not
 7   displace Twombly but requires that the forfeiture allegations be
 8   sufficiently detailed to permit the claimant “without moving for a
 9   more definite statement, to commence an investigation of the facts
10   and to frame a responsive pleading.”        United States v. Mondragon, 313
11   F.3d 862, 864 (4th Cir. 2002); see also Advisory Comm. Note Supp.
12   Rule G (Rule G(2)(f) should be read consistent with Mondragon).
13             A. The Arbitration Award Is Forfeitable as Proceeds of a
                  Project Funded with Fraudulently-Obtained 1MDB Money
14

15               i. Obaid and Others Used His Companies To Defraud 1MDB

16        As alleged in the TAC, Tarek Obaid and two of the PetroSaudi
17   companies he co-owned (PSI and PetroSaudi Cayman) fraudulently
18   induced 1MDB to contribute $1 billion to a Joint Venture in September
19   2009.   They did so by grossly misrepresenting the value and ownership
20   of assets that the PetroSaudi companies would be contributing to the
21   Joint Venture, among other things.        TAC at ¶¶ 1070-80.
22        The Argument section of Claimant’s Motion to Dismiss (MTD) does
23   not address these fraud allegations.        Nonetheless, a footnote of the
24   Background section erroneously asserts that the Government’s fraud
25   allegations are “implausible” because: (1) 1MDB was a sophisticated
26   party, (2) the Joint Venture Agreement (JVA) supposedly provided “no
27   warranties regarding the value of the assets contributed by PSI,” and
28   (3) 1MDB had the right to conduct its own valuation of these assets.


                                           4
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 9 of 30 Page ID #:2699



 1   MTD at 4 fn. 6.   First, a sophisticated party can still be defrauded.
 2   Second, Recital A of the JVA plainly states that the PSI Assets are
 3   worth $2.7 billion – a statement that was fraudulent.         Dkt. 33-2 at
 4   4.   Third, there is no rule saying that a party cannot be defrauded
 5   just because the party might investigate the veracity of the
 6   fraudulent statements.    But more importantly, 1MDB’s right to conduct
 7   its own valuation of the PSI Assets provided no check against Obaid’s
 8   fraudulent statements about the ownership of these assets.          Obaid
 9   told 1MDB that the Turkmenistan Asset (which comprised 97% of the PSI
10   Assets) was owned by a PetroSaudi subsidiary, when it actually was
11   owned by a third-party called Buried Hill Energy.         TAC at ¶ 1074. 1
12              ii. Obaid Used $179.6 Million of This Fraudulently-
                    Obtained Money to Fund the Mariscal Sucre Drilling
13
                    Project in Venezuela
14
          From September 2009 through January 2010, Obaid routed $300
15
     million of this fraudulently-obtained money through bank accounts
16
     that he controlled, titled in the name of various PetroSaudi
17
     companies for which he was a Director.       Id. at ¶¶ 1081-83.     By
18
     January 2010, $185 million of this money was held by a PetroSaudi
19
     subsidiary, PSOSL.   Id. at ¶ 1083.       Obaid was a Director of PSOSL,
20
     the sole authorized signatory for PSOSL’s bank account, and was
21

22

23        1Claimant argues in a footnote that “the [TAC’s] assertion that
24
     1MDB did ‘not see any return’ on its [Joint Venture] investment is
     misleading at best.” MTD at 7 fn. 9. Not so. 1MBD’s equity in the
25   Joint Venture was converted to Islamic debt notes, and then converted
     to stock in PetroSaudi Oil Services Limited (“PSOSL”), and then
26   quickly converted to “Fund Units” in a sham fund with no assets other
     than the very PSOSL stock that 1MDB had disposed of. TAC at ¶¶ 100,
27   129-136. There is no suggestion that 1MDB saw any return on these
     “Fund Units”. And Claimant’s suggestion that 1MDB received interest
28   payments for the brief time it held the Islamic debt notes is
     unsupported by the TAC and violates basic principles of Islamic
     finance, which prohibit paying interest.

                                           5
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 10 of 30 Page ID #:2700



 1   listed in the account documents as the sole beneficial owner of the
 2   account’s assets.    Id.
 3         In January 2010, Obaid and PSOSL used $46.9 million of this
 4   fraudulently-obtained money to purchase the Discoverer drillship for
 5   use in a Venezuelan drilling project with the Venezuelan oil company
 6   PDVSA.    The project was known as the Mariscal Sucre project.         Id. at
 7   ¶ 1084.    They used another $120 million of this money to guarantee
 8   PDVSA’s liabilities and obligations under the Mariscal Sucre project.
 9   Id.   And they used another $12.78 million of this money to pay third-
10   party vendors on the project.      Id.       In sum, Obaid fraudulently
11   induced 1MDB to part with $1 billion and used $179.6 million of this
12   money ($46.9 million for the Discoverer + $120 million to PDVSA +
13   $12.78 million for the vendors) to fund the Mariscal Sucre project.
14         Claimant argues that the Government’s math does not work because
15   the TAC pleads that an additional $50 million went into Obaid’s
16   personal account in May 2010.      MTD at 4:19-5:11; 11:8-10.       Claimant
17   reasons that $179.6 million to fund the Mariscal Sucre project + $50
18   million to Obaid exceeds the $185 million that PSOSL received in
19   January 2010.    But the TAC never alleges that the $50 million which
20   Obaid received in May 2010 was a portion of the $185 million which
21   PSOSL received in January 2010.      Rather, the TAC pleads only that the
22   $50 million Obaid received in May 2010 was a portion of the original
23   $300 million.    TAC at ¶ 1083 fn. 21.         In other words, PSOSL received
24   $185 million of the original $300 million in January 2010, and used
25   nearly all this money ($179.6 million) to fund the Mariscal Sucre
26   project.    Obaid personally received a separate $50 million from the
27   original $300 million in May 2010, but this was not part of the $185
28   million that went to PSOSL in January 2010.           In any event, while


                                              6
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 11 of 30 Page ID #:2701



 1   Obaid’s receipt of another $50 million as part of the scheme shows
 2   his key role in orchestrating the fraud, the $50 million that went to
 3   Obaid in May 2010 is not central to the forfeitability case (which is
 4   why the Government relegated it to a footnote).         Instead, the
 5   forfeitability case here centers on the $179.6 million in stolen 1MDB
 6   money used to fund the Mariscal Sucre project in Jan.-Feb. 2010.           TAC
 7   at ¶¶ 1084-85. 2
 8        Claimant argues at numerous places that the Mariscal Sucre
 9   project was a PDVSA project that predated the PetroSaudi companies’
10   involvement.   See MTD at 5:14-18; 6:2-4; 13:3-4.        The relevance of
11   this argument is unclear.     The Government has always alleged that
12   PDVSA was one of the parties to the Mariscal Sucre project, and it
13   does not dispute that in prior versions of the project PDVSA worked
14   with other, unrelated counterparties.       But Claimant admits that the
15   other counterparties left the scene by early 2010, when Obaid and the
16   PetroSaudi companies began operating the Mariscal Sucre project.           MTD
17   at 5:22-6:1.   And they used $179.6 million of stolen 1MDB money to
18   fund this version of the project.      It is irrelevant whether a prior
19   version of the project existed with different parties.          The
20   Government seeks to forfeit proceeds of the version funded in 2010
21   with $179.6 million of 1MDB money.
22             iii. Obaid Leveraged the Fraudulently-Funded Mariscal Sucre
                    Project to Purchase the Saturn Drillship
23

24

25

26
          2 The Government has identified one typo in the TAC, which
27   should aver that the $50 million paid to Obaid went from PSI’s JPM
     account (not PSOSL’s JPM account), to PetroSaudi Holdings’ JPM
28   account, to Obaid’s JPM account, all on May 5, 2010. TAC at ¶ 1083
     fn. 21. Assuming this case proceeds, the Government will seek leave
     to fix this typo.

                                            7
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 12 of 30 Page ID #:2702



 1        The TAC then details how Obaid and PSOSL purchased a second
 2   drillship, the Saturn, in August 2010 and added it to the Mariscal
 3   Sucre project.   TAC at ¶ 1090.     The Saturn was purchased using two
 4   funding streams: $13 million generated from the Discoverer’s
 5   operations in the Mariscal Sucre project, plus proceeds of a bond
 6   issue generated by the project and secured by both drillships.           Id.
 7        The TAC explains in detail how the Mariscal Sucre project
 8   allowed Obaid and his companies to purchase the Saturn and contract
 9   to add the Saturn to the project.      First, as noted above, $13 million
10   of the Saturn’s purchase price came directly from the Discoverer’s
11   income on the Mariscal Sucre project.       Second, to successfully raise
12   the bonds to fund the rest of the Saturn purchase, PSOS Finance
13   Limited 3 relied heavily on the pre-existing Mariscal Sucre project.
14   Id. at ¶ 1093.   Specifically, the prospectus for the Saturn bonds
15   highlighted that the Saturn had a certain future revenue stream
16   because it was slated to join the Mariscal Sucre project.          Id.   As
17   the bond prospectus stated: “The PetroSaudi Discoverer and, following
18   its acquisition, the Saturn will each provide services to the PDVSA
19   Group (as defined below) on four of its major gas fields (Dragon,
20   Patao, Mejillones & Rio Caribe) as part of the Mariscal Sucre Project
21   offshore Venezuela.”    Id.   The bond prospectus further stated that
22   one of the “Key Strengths” underlying the Saturn bond offering was
23   that the PetroSaudi companies had pre-existing experience working
24   with PDVSA in Venezuela as a result of the Discoverer’s activities in
25   the Mariscal Sucre project.     Id.   The bond prospectus further stated
26   that the Saturn bonds were guaranteed by members of the PetroSaudi
27

28
          3 PSOS Finance Limited was another company in the PetroSaudi
     family, which was beneficially owned by Obaid. TAC at ¶¶ 1093, 1101.

                                            8
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 13 of 30 Page ID #:2703



 1   corporate family, and that this guarantee was secured by the ship
 2   mortgages on the Saturn and Discoverer.       Id.   The Discoverer, of
 3   course, was the first drillship in the Mariscal Sucre project.
 4        Furthermore, the arbitral ruling that generated the arbitral
 5   award stated that POSVL was able to obtain a drilling contract for
 6   the Saturn by leveraging the Discoverer’s pre-existing work in the
 7   Mariscal Sucre project.     As the arbitral ruling stated: “The direct
 8   award of the Contract to PetroSaudi, without going through a public
 9   tender process, was permitted under the applicable law (Art 76.1 LCP)
10   and was justified in view of the urgency for PDVSA to replace the
11   sunken semi-submersible Aban Pearl and considering PDVSA’s prior
12   experience with another drillship of PetroSaudi in the Dragon field,
13   i.e. the Discoverer.”    Id. at ¶ 1094 (emphasis in TAC).        In other
14   words, Claimant was able to avoid a competitive bidding process and
15   obtain the Saturn’s contract to work on the Mariscal Sucre project
16   because of the Discoverer’s prior work on that very project.           There
17   could hardly be a better or more authoritative statement tying the
18   Saturn to the Discoverer’s pre-existing work on the Mariscal Sucre
19   project.   And it is telling that Claimant’s 25-page MTD ignores this
20   key statement altogether.
21        Claimant accuses the Government of a “stunning” “about-face”
22   because a prior version of the Complaint alleged on information and
23   belief that the $13 million portion of the Saturn’s purchase price
24   came from the $185 million stolen from 1MDB, while the TAC alleges
25   that the $13 million came from the Discoverer’s activities (which
26   were themselves funded by the $185 million stolen from 1MDB).           See
27   MTD at 11:1-27; 20:2-21:2. Claimant argues that “the TAC’s
28   allegations regarding the $13 million should not even carry a


                                            9
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 14 of 30 Page ID #:2704



 1   presumption of truth” for this reason.       Id. at 20:15-16.     This attack
 2   is long on rhetoric but short on substance.        After all, the TAC
 3   explains how Claimant’s own counsel stated that the $13 million came
 4   from the Discoverer’s activities.      TAC at ¶ 1092.     Lest there be any
 5   doubt, the Government hereby attaches the filing where Claimant’s
 6   counsel made this statement.      Sohn Decl., Ex. A at ¶ 42(a).
 7        As for the Government’s “about-face” from the SAC to the TAC,
 8   the SAC pled the provenance of the $13 million “upon information and
 9   belief.”    Dkt. 53 at ¶ 1090.    The Government was uncertain at the
10   time of the SAC about the provenance of the $13 million, and it
11   forthrightly signaled this uncertainty to the Court.         Claimant’s
12   attempt to weaponize the Government’s forthright, cautious pleading
13   in the SAC should be rejected.      And it is also irrelevant, because
14   Claimant’s attacks on the SAC cannot affect the TAC’s statements
15   about the provenance of the $13 million – statements that track what
16   Claimant’s own counsel said.
17        In contrast to Claimant’s attacks on the $13 million, Claimant
18   has relatively little to say about the connection between the
19   fraudulently-funded Mariscal Sucre project and the bonds that
20   financed the rest of the Saturn’s purchase price.         Claimant first
21   argues that “there is no legitimate reason given to believe that the
22   Discoverer somehow influenced [the Saturn] bond investors.”           MTD at
23   12:14-16.    This ignores the statements in the bond prospectus saying
24   that one of the “Key Strengths” of the bond offering was the
25   Discoverer’s prior work on the Mariscal Sucre project.          TAC at ¶
26   1093.   It ignores how the Discoverer’s mortgage was used to guarantee
27   the Saturn bonds.    Id.   It ignores how the bond prospectus boasted
28   that the Saturn, once purchased, would join the Discoverer in the


                                           10
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 15 of 30 Page ID #:2705



 1   Mariscal Sucre project.     Id.   And it ignores how the arbitral opinion
 2   explicitly stated that the PetroSaudi companies were able to obtain
 3   the Saturn’s drilling contract because of the Discoverer’s prior work
 4   on the Mariscal Sucre project.      Id.    The Government agrees with
 5   Claimant that “bonds are generally valued on the prospective cash
 6   flow of the bond issuer.”     MTD at 12:17-18.     But here, the
 7   prospective cash flow of the Saturn was built upon the Discoverer’s
 8   work to spearhead the Mariscal Sucre project and create the business
 9   case for the Saturn.    And not in some attenuated or indirect way.
10   Rather, the bond prospectus and arbitral opinion explicitly credited
11   the Discoverer’s work as the reason why the Saturn’s acquisition and
12   drilling contract existed at all.
13        Claimant next argues that “the TAC’s wordplay regarding the
14   ‘Mariscal Sucre’ project is just that, wordplay.”         MTD at 12:26-27.
15   The easiest way to refute this argument is to again quote the bond
16   prospectus: “The PetroSaudi Discoverer and, following its
17   acquisition, the Saturn will each provide services to the PDVSA Group
18   on four of its major gas fields as part of the Mariscal Sucre Project
19   offshore Venezuela.”    TAC at ¶ 1093 (parentheticals deleted).         The
20   bond prospectus plainly stated that the Mariscal Sucre project was a
21   single project that first involved the Discoverer and later included
22   the Saturn.   Thus, again, the fraudulent funding of the project
23   (including the purchase of the Discoverer with stolen 1MDB funds) was
24   the proximate cause of the Saturn’s purchase and the Saturn’s
25   contract to work on the project.
26        Relatedly, Claimant cavils at the TAC’s statements that Obaid
27   wished to expand the Mariscal Sucre project in the Summer of 2010.
28   MTD at 12:27-13:5.    But the TAC alleges that Obaid controlled the


                                           11
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 16 of 30 Page ID #:2706



 1   company (POSVL) that operated the Saturn in the Mariscal Sucre
 2   project, and that Obaid also controlled the bank account of the
 3   company (PSOSL) that purchased the Saturn.        TAC at ¶¶ 1083-84, 1097-
 4   99.   Thus, the Saturn could not have been purchased and added to the
 5   Mariscal Sucre project unless Obaid desired this outcome.
 6         Claimant cites the Court’s SAC dismissal order expressing
 7   skepticism about whether the Government could establish forfeiture
 8   based on the Discoverer’s operations being key to the Saturn bond
 9   offering.   MTD at 12:2-7 (citing Dkt. 89 at 5).        Claimant says that
10   the Court’s prior skepticism is fatal to the TAC because “the
11   government’s bond argument remains substantively unchanged.”           MTD at
12   12:6-7.   But the Government’s bond argument is not “unchanged” from
13   SAC to TAC.   The SAC contained no specific evidence for how the
14   Discoverer’s operations supported the Saturn bond offering (though
15   MTD practice over the SAC did include the statement about how both
16   drillships would be used in the Mariscal Sucre project).          By
17   contrast, the TAC recites numerous pieces of specific evidence – from
18   the bond prospectus and the arbitral opinion – showing how the
19   Discoverer’s operations in the Mariscal Sucre project were crucial to
20   the Saturn’s purchase and drilling contract.        TAC at ¶¶ 1093-94.     As
21   discussed in subsection (v) below, proceeds of a business venture are
22   forfeitable when they stem, at least indirectly, from the venture’s
23   fraudulent beginnings.     That test is met here, where the fraudulent
24   funding of the Mariscal Sucre project was the direct and proximate
25   cause of the Saturn’s acquisition and drilling contract.
26               iv. POSVL Takes Over the Operation of the Mariscal Sucre
                     Project
27

28         On May 17, 2010, Obaid and PSOSL inserted a new PetroSaudi
     subsidiary company to take over the Discoverer contract from PSOSL

                                           12
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 17 of 30 Page ID #:2707



 1   and operate the Discoverer in the Mariscal Sucre project.           TAC at ¶
 2   1096.   This company was POSVL.     Id.     POSVL also operated the Saturn
 3   after it was purchased in August 2010 and added to the drilling
 4   project the next month.     Id.   And, while PDVSA continued paying some
 5   drilling revenues into PSOSL’s account, it began paying other
 6   drilling revenues into POSVL’s account beginning in August 2010.            Id.
 7   In ongoing Malaysian litigation, POSVL’s own attorney stated that
 8   POSVL’s account was “the holding account for drilling contract
 9   receipts paid-in by PDVSA . . . .”         Id.
10        As was the case for PSOSL’s account, Obaid was the sole
11   authorized signatory on POSVL’s account, and he also was the person
12   who set up the account.     Id. at ¶ 1097.        Furthermore, in Form A of
13   the account opening documents, Obaid was listed as the sole
14   beneficial owner of all assets in the account.           Id.   Obaid was also
15   the sole “Required Director” of POSVL.           Id. at ¶ 1098.   This meant
16   that Obaid could sign documents binding the company without any other
17   Director’s co-signature, and none of the other Directors could sign
18   such documents without Obaid’s co-signature.           Id.   Likewise, no
19   board-level decisions of POSVL could be made without Obaid’s
20   approval.   Id.   In short, by virtue of his status as Required
21   Director, Obaid had full control over POSVL.           Id.
22        This fact answers Claimant’s laundry list of rhetorical
23   questions regarding what POSVL actions are attributable to Obaid.
24   MTD at 15:6-9.    All of POSVL’s significant actions are attributable
25   to Obaid, because his status as Required Director made him the
26   necessary and sufficient person for any board-level decisions of the
27   company.    Additionally, his status as sole signatory of POSVL’s bank
28   account gave him full control over POSVL’s revenues.


                                           13
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 18 of 30 Page ID #:2708



 1        Under the Saturn’s drilling contract, POSVL was to operate the
 2   Saturn and PDVSA was to pay POSVL for these drilling services.            TAC
 3   at ¶ 1103.   In 2015, the parties entered arbitration regarding
 4   POSVL’s performance and the validity of POSVL’s drilling invoices.
 5   Id. at ¶ 1104.   POSVL prevailed in arbitration and was awarded
 6   roughly $380 million as compensation for the drilling services it had
 7   provided through the Saturn.      Id.    The arbitration award constitutes
 8   the Defendant Assets and represents proceeds of the Saturn’s
 9   operations in the Mariscal Sucre project.
10                v. The Foregoing Facts Render the Saturn’s Proceeds (the
                     Arbitration Award) Forfeitable
11

12        The foregoing pled facts render the arbitration award

13   forfeitable.   Indeed, when a business project (such as the Mariscal

14   Sucre project here) is substantially funded through illicit monies,

15   proceeds of the project are forfeitable – even if the project is

16   engaged in real and otherwise-legitimate business activities.           United

17   States v. Warshak, 631 F.3d 266 (6th Cir. 2010).

18        In Warshak, defendants formed a company to sell herbal

19   supplements.   Id. at 274.    The genesis and early operations of the

20   company were marked by significant fraud – defendants relied on

21   fictitious doctor testimonials about their product, enrolled

22   customers in an auto-renewal program without their consent, and

23   deceived banks about how many customers contested credit card charges

24   for the product.    Id. at 277-81.      Defendants argued that the

25   Government should not be allowed to forfeit all the company’s

26   revenues under a “proceeds of fraud” theory.        Id. at 331.    They

27   argued that the company’s later retail sales (at reputable outlets

28   such as GNC) were not tainted by the earlier fraudulent practices.



                                             14
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 19 of 30 Page ID #:2709



 1   Id. at 331.   But the court rejected this argument, instead holding
 2   that all the company’s proceeds were forfeitable.         Id. at 331-33.
 3        To explain why, the court first noted that “[t]o demonstrate
 4   that certain property is subject to forfeiture under 18 U.S.C. §
 5   982(a)(2), the government must show that the property constituted, or
 6   was derived from, ‘proceeds the [defendant] obtained directly or
 7   indirectly, as the result of [certain illegal conduct or a conspiracy
 8   to commit certain illegal conduct].’       Similarly, under 18 U.S.C. §
 9   981(a)(1)(C), the government must show that the property ‘constitutes
10   or is derived from proceeds traceable to [certain illegal conduct or
11   a conspiracy to commit certain illegal conduct].’”         Id. at 332
12   (brackets in original).     Applying this legal framework, the court
13   held that even revenues from “legitimate” sales at retail outlets
14   like GNC were forfeitable because they stemmed (at least indirectly)
15   from the company’s fraudulent beginnings and its earlier fraudulent
16   sales practices.    Id. (“the argument that certain sales were
17   legitimate gains no traction.      Any money generated through these
18   potentially legitimate sales is nonetheless subject to forfeiture, as
19   the sales all resulted ‘directly or indirectly’ from a conspiracy to
20   commit fraud.   The same can be said for any sales that occurred at
21   retail because those sales were the outgrowth of Berkeley's
22   fraudulent beginnings.”) (internal citation omitted). 4
23

24
          4Claimant may argue that Warshak is distinguishable because it
25
     was a criminal case, not a civil case. But Warshak explicitly relied
26   on the civil forfeiture statute in its analysis. Id. at 332
     (discussing 18 U.S.C. § 981(a)(1)(C))).   Given the similarities in
27   how the civil and criminal forfeiture statutes define proceeds
     (compare 18 U.S.C. § 981(a)(2)(A) with 18 U.S.C. § 982(a)(2)),
28
     Warshak is persuasive authority.


                                           15
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 20 of 30 Page ID #:2710



 1        Other cases have made similar holdings.        E.g., United States v.
 2   Farkas, No. 1:10CR200, 2011 WL 5101752, at *3 (E.D. Va. Oct. 26,
 3   2011) (“because fraudulent activity enabled TBW to remain in the
 4   business of obtaining mortgage funding, securitizing mortgages, and
 5   selling mortgage-backed securities, ‘proceeds’ must be interpreted
 6   sufficiently broadly to capture the defendant's gross receipts even
 7   if those receipts cannot be directly attributable to, for example, a
 8   particular fraudulent loan.”); United States v. Park, 825 F. Supp. 2d
 9   644, 648 (D. Md. 2011) (“In the case of a business that would not
10   have been solvent but for the infusion of illegally-obtained funds,
11   the entire business may be subject to forfeiture as the proceeds of
12   the offense . . . If a business is subject to forfeiture or
13   restraint, then so are all of the assets of the business, including
14   any funds in any account at a financial institution.”).
15        The same logic applies here.      The arbitration award is
16   forfeitable because it is proceeds of the Mariscal Sucre project,
17   which was funded with $179.6 million of fraudulently-obtained 1MDB
18   money.   Claimant’s argument that “not a single penny” of 1MDB funds
19   was directly used to purchase the Saturn rings hollow.          The Warshak
20   defendants could equally argue that “not a single penny” of
21   fraudulent funds were used in the later product sales at reputable
22   outlets like GNC.    But the GNC sales proceeds were still forfeitable
23   because they stemmed from the venture’s fraudulent beginnings.           The
24   same is true for the Saturn’s proceeds here, particularly when the
25   bond prospectus and the arbitral opinion both credit the
26   fraudulently-funded Mariscal Sucre project as the raison d’etre for
27   the Saturn’s purchase and the Saturn’s drilling contract.
28




                                           16
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 21 of 30 Page ID #:2711



 1        Moreover, the civil forfeiture statute defines “proceeds” as
 2   “property of any kind obtained directly or indirectly, as the result
 3   of the commission of the offense giving rise to forfeiture, and any
 4   property traceable thereto.”      18 U.S.C. § 981(a)(2)(A).      This broad
 5   definition is not limited to direct proceeds.        Indeed, 18 U.S.C. §
 6   981(a)(1)(C) even allows forfeiture of property “derived from”
 7   proceeds traceable to criminal violations.        Here, the fraud on 1MDB
 8   provided the capital for the Mariscal Sucre project, the proceeds of
 9   which constitute the arbitration award.       Thus, the arbitration award
10   fits within the broad definition of “proceeds” of the fraud (or at
11   least property “derived from” such proceeds).
12              vi. The SAC Dismissal Order and Claimant’s Veil-Piercing
                    Arguments Do Not Negate the TAC’s Forfeitability Case
13

14        In its prior order dismissing the SAC, the Court seemed troubled

15   by the fact that POSVL was the party that operated the Saturn and

16   earned the arbitration award, yet POSVL was not the party that

17   committed the underlying fraud on 1MDB.       As the Court analogized: “It

18   seems undeniable that if Claimant were not a PetroSaudi-related

19   company – for example, if Chevron had leased the Saturn for

20   operations in Venezuela – the government would not have any

21   reasonable basis to seek forfeiture of the arbitration award.”           Dkt.

22   89 at 5.   The Court questioned why POSVL should be treated

23   differently from Chevron in the posed hypothetical.

24        The TAC directly addresses the Court’s concern, by pleading how

25   Obaid had full operational and financial control over POSVL.           TAC at

26   ¶¶ 1097-99.   Thus, POSVL was not an unrelated third-party like

27   Chevron, but an entity controlled by Obaid and used to exploit the

28   project that Obaid had funded with $179.6 million of 1MDB money.



                                           17
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 22 of 30 Page ID #:2712



 1        In other words, the Court’s Chevron hypothetical presumes that a
 2   third-party such as Chevron would be innocently operating the Saturn
 3   in the Mariscal Sucre project, unaware that the project had been
 4   funded through illicit 1MDB monies.        Under that hypothetical, the
 5   basic rule (i.e., that proceeds of a fraudulently-funded venture are
 6   prima facie forfeitable) would still apply, but the innocent operator
 7   could assert the innocent-owner defense of 18 U.S.C. § 983(d)(3)(A)
 8   to block forfeiture.    But while a true third-party like Chevron might
 9   plausibly assert the innocent-owner defense, POSVL cannot plausibly
10   assert this defense on the facts here.       After all, POSVL was wholly-
11   controlled by Obaid, the very person who made the fraudulent
12   representations to 1MDB.     See TAC at ¶¶ 1097-99.      As the sole person
13   holding the Required Director position at POSVL, Obaid was the
14   necessary and sufficient person for POSVL to take corporate actions.
15   Id. at ¶ 1098.   He also controlled the POSVL bank account that
16   received drilling proceeds, thus exerting a second layer of direct
17   control over these proceeds.      Id. at ¶¶ 1097, 1099.     POSVL cannot
18   claim that it was unaware of the 1MDB fraud or the resulting funding
19   of the Mariscal Sucre project when its Required Director (Obaid) was
20   the very person who committed the fraud and used the illicit proceeds
21   to fund the project.    McHale v. Silicon Valley L. Grp., No. 10-04864,
22   2011 WL 6990187, at *5 (N.D. Cal. Dec. 14, 2011) (“knowledge of a
23   corporate officer acting within the scope of his duties is generally
24   imputed to a corporation.”).
25        Even if POSVL were not part of the conspiracy to steal 1MDB’s
26   money, POSVL would still be exploiting the Mariscal Sucre project
27   with full knowledge that the project was funded through stolen 1MDB
28   money.   Thus, the general rule (that proceeds of an illicitly-funded


                                           18
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 23 of 30 Page ID #:2713



 1   project are forfeitable) would still apply, and POSVL could not
 2   assert the innocent-owner defense to block forfeiture.
 3        Indeed, if bad actors could use captive companies to operate
 4   their business ventures, they could easily avoid the rule that
 5   proceeds of fraudulently-funded ventures are forfeitable.          Here,
 6   Obaid controlled the company (POSVL) that operated the fraudulently-
 7   funded Mariscal Sucre project.      The project’s proceeds would be
 8   forfeitable had Obaid operated the project individually, and Obaid
 9   cannot avoid this rule by using a captive company to run the project.
10        Moreover, though establishing forfeitability does not require
11   showing that POSVL was a member of the 1MDB misappropriation
12   conspiracy, 5 the TAC does adequately plead that POSVL was part of the
13   conspiracy.   This is because a conspiracy to misappropriate money
14   does not end when the money is first stolen – rather, it includes
15   later downstream acts to use or exploit that money by people who know
16   the source of the funds was illegal.       The Ninth Circuit recognized
17   this point in the related case of United States v. Obaid, 971 F.3d
18   1095 (9th Cir. 2020), holding that the 1MDB conspiracy included such
19   downstream actions as financing motion pictures with stolen 1MDB
20   funds.   Id. at 1106.   If running a motion-picture business knowingly
21   funded with stolen 1MDB money is part of the conspiracy, then running
22   a drilling business knowingly funded with stolen 1MDB money is also
23   part of the conspiracy.
24

25
          5 As discussed above, the prima facie forfeitability case merely
     asks whether the arbitration award is proceeds of a project funded
26   with illicit 1MDB money. Even the affirmative defense of innocent
     ownership merely asks whether POSVL operated the project with
27   knowledge that it was funded with illicit 1MDB money, not whether
     POSVL was a member of the conspiracy that committed the underlying
28   fraud on 1MDB. Moreover, innocent ownership is not at issue on a
     motion to dismiss – which tests the sufficiency of a complaint, not
     the strength of affirmative defenses. See fn. 6, infra.

                                           19
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 24 of 30 Page ID #:2714



 1        In sum, Obaid and his co-conspirators fraudulently obtained $1
 2   billion from 1MDB.    TAC at ¶¶ 1070-80.     Obaid used $179.6 million of
 3   this money to fund the Mariscal Sucre project, through a bank account
 4   (PSOSL’s account) that he wholly controlled.        Id. at ¶¶ 1083-85.     And
 5   he operated the fraudulently-funded project through a company (POSVL)
 6   that he wholly controlled.     Id. at ¶¶ 1096-99.      Thus, this case fits
 7   squarely into the caselaw holding that proceeds of a venture are
 8   forfeitable when the venture is funded with illicit money.          Warshak,
 9   631 F.3d at 331-33; Farkas, 2011 WL 5101752 at *3; Park, 825 F. Supp.
10   2d at 648.   Obaid’s use of multiple entities to effectuate the
11   venture does not defeat forfeitability, particularly when Obaid was
12   the controlling figure at the misappropriation, funding, and
13   operation stages.
14        Claimant spends a significant portion of its brief arguing about
15   veil-piercing and respondeat superior liability.         MTD at 13-15.    The
16   response is twofold.    First, assuming arguendo that it were necessary
17   to pierce the veil between POSVL and Obaid, the TAC makes a strong
18   case for doing so.    “Courts will look closely at corporations wholly
19   owned by an individual whenever it appears that justice and public
20   policy might be violated if the corporate form is left impenetrable.
21   The factors courts consider when determining whether to pierce the
22   corporate veil when one individual appears to exercise complete
23   dominion and control over the corporation . . . may include (1)
24   domination and control so complete that the corporation has no
25   separate mind, will, or existence of its own; (2) use of this
26   domination and control to commit fraud or wrong or any other
27   dishonest or unjust act; and (3) injury or unjust loss resulting to
28   the plaintiff from that control and wrong.”        1 Fletcher Cyc. Corp. §


                                           20
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 25 of 30 Page ID #:2715



 1   41.35 (Sept. 2020 update).     Courts may also look at whether there has
 2   been co-mingling of funds.     Mou v. SSC San Jose Operating Co. LP, 415
 3   F. Supp. 3d 918, 930 (N.D. Cal. 2019).
 4        All these factors are met here.        Obaid’s status as Required
 5   Director of POSVL (and sole signatory of POSVL’s bank account) gave
 6   him dominion and control over POSVL.        He used that control to commit
 7   a fraud or wrong – namely, to exploit a business venture that he knew
 8   was funded with stolen 1MDB funds.         The United States’ public policy
 9   interests would be harmed if Obaid were allowed to run a
10   fraudulently-funded venture with impunity, as the United States has a
11   strong interest in not allowing wrongdoers to profit from illicit
12   funds.   And Obaid co-mingled business and personal funds, by
13   unilaterally directing that some project revenues be diverted into
14   his personal accounts.     TAC at ¶ 1087.
15        Second, it is not even necessary to pierce the veil between
16   POSVL and Obaid because this is an in rem action against the
17   arbitration award itself, regardless of who owns it, and is not an in
18   personam action against Obaid.      To survive a motion to dismiss, the
19   TAC must only allege a reasonable basis to believe that the
20   arbitration award is proceeds of a venture funded with illicit money.
21   This does not require establishing personal liability against Obaid
22   and thus does not require piercing the veil between POSVL and Obaid. 6
23
          6 Nor does the Government need to allege facts to defeat an
24
     anticipated innocent ownership defense, which is an affirmative
25   defense not relevant to a motion to dismiss. United States v. 630
     Ardmore Dr., 178 F. Supp. 2d 572, 583 (M.D.N.C. 2001). Nonetheless,
26   even the innocent-owner question asks only whether the arbitration
     award’s owner (POSVL) knew or had reason to know that the venture was
27   funded with illicit money. Basic corporate law charges POSVL with
     the knowledge of its Required Director Obaid. McHale, 2011 WL
28   6990187 at *5. Indeed, the only way a corporation like POSVL can
     know anything is through the knowledge of its officers, directors, or
                                                           (footnote cont’d on next page)

                                           21
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 26 of 30 Page ID #:2716



 1        Finally, just as there is no need to pierce the veil between
 2   Obaid and POSVL, there is no need to pierce the veil between PSOSL
 3   and POSVL.    Obaid funded the Mariscal Sucre project through one
 4   company (PSOSL) whose account he controlled, and he operated the
 5   project through another company (POSVL) that he controlled.           TAC at
 6   ¶¶ 1083-84, 1097-99.    Because the project was funded with illicit
 7   money, the project’s proceeds are forfeitable.         Claimant offers no
 8   reason why the TAC must also show PSOSL and POSVL are alter egos of
 9   each other.
10             B. The Arbitration Award is Forfeitable as Property
                  Traceable to One or More Money Laundering Transactions
11

12        The foregoing discussion shows how the arbitration award is

13   forfeitable under a “proceeds of fraud” theory under 18 U.S.C. §

14   981(a)(1)(C) (Count I in the TAC).         But the award is also forfeitable

15   under a “proceeds of money laundering” theory under 18 U.S.C. §

16   981(a)(1)(A) (Counts II and III).      When Obaid spent $179.6 million of

17   illicit 1MDB money to fund the Mariscal Sucre project, those spending

18   transactions were money laundering transactions under 18 U.S.C. §§

19   1956 and/or 1957.    Because the arbitration award is traceable to

20   those transactions (for all the reasons discussed above), the

21   arbitration award is forfeitable under 18 U.S.C. § 981(a)(1)(A).

22          Claimant attacks Counts II and III by arguing that there is

23   not a “substantial connection” between the arbitration award and the

24   alleged money laundering transactions.        MTD at 21-22.    Initially,

25   Claimant plays a shell game regarding what property must have the

26   requisite “substantial connection.”        The statutory section that

27
     other human representatives. Thus, even if innocent-ownership were
28   properly addressed at the motion to dismiss stage, no veil-piercing
     is required to hold that POSVL knew or had reason to know that the
     Mariscal Sucre project was funded with stolen 1MDB funds.

                                           22
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 27 of 30 Page ID #:2717



 1   Claimant relies on, 18 U.S.C. § 983(c)(3), states: “if the
 2   Government’s theory of forfeiture is that the property was used to
 3   commit or facilitate the commission of a criminal offense, or was
 4   involved in the commission of a criminal offense, the Government
 5   shall establish that there was a substantial connection between the
 6   property and the offense.”     Here, the Government does not allege that
 7   the arbitration award itself was directly involved in the commission
 8   of a criminal offense.     Rather, the Government alleges that the
 9   spending of illicit funds to purchase the Discoverer and otherwise
10   capitalize the Mariscal Sucre project constituted money laundering
11   transactions under 18 U.S.C. §§ 1956 and 1957, and that the
12   arbitration award is traceable to those transactions.          See 18 U.S.C.
13   § 981(a)(1)(A) (“The following property is subject to forfeiture to
14   the United States: Any property, real or personal, involved in a
15   transaction or attempted transaction in violation of section 1956,
16   1957 or 1960 of this title, or any property traceable to such
17   property.”).   Thus, the property that was involved in the commission
18   of the offense was the property purchased with illicit funds, such as
19   the Discoverer, the $120 million PDVSA guarantee, and payments to
20   vendors.    Under 18 U.S.C. § 983(c)(3), it is this property that must
21   have a substantial connection to the offense.        And the substantial
22   connection is present here.     For example, when $46.9 million of
23   illicit funds was used to purchase the Discoverer in a money
24   laundering transaction, there is a substantial connection between
25   that very transaction and the Discoverer.
26        III. Claimant’s International Comity Position Is Meritless
27        Claimant argues that international comity bars this suit.           MTD
28   at 22-23.   But comity abstention is not warranted when the U.S.


                                           23
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 28 of 30 Page ID #:2718



 1   Executive brings suit, because the Executive has done the balancing
 2   of foreign-policy interests that the comity doctrine is designed to
 3   address.   Dkt. 78 at 23:23-24:13 (citing cases); 3 Litigation of
 4   Int’l Disputes in U.S. Courts § 15:1 (June 2021 update).          The
 5   Government is unaware of any cases granting comity abstention to a
 6   suit by the U.S. Executive, and Claimant does not cite any.
 7        The interests of the relevant foreign governments also weigh
 8   against comity abstention.     The Malaysian government, whose courts
 9   issued the initial order relating to the funds, supports this case
10   and has submitted a declaration stating so.        Dkt. 37-1 at ¶¶ 9-12.
11   The UK government provided a Witness Statement stating that it has no
12   opposition to this case.     Dkt. 70-2 at ¶ 6.     And the UK government
13   provided its statement after the UK court order that Claimant relies
14   on (MTD at 24:14-25), which greatly undermines Claimant’s argument
15   that the UK court order warrants comity abstention.
16        The UK court also did not decide ownership of the funds, but is
17   merely holding them in a similar capacity to a bank.          Dkt. 57-1; Dkt.
18   70-2 at ¶¶ 3-5.   There is no conflict between the UK court holding
19   the funds and this Court deciding ownership, which weighs against
20   comity abstention.    The relevant conduct (fraud on 1MDB and funding
21   of a Venezuelan drilling venture) also did not occur at all in the
22   UK, which further weighs against comity abstention.
23        Claimant relies on Cooper v. Tokyo Elec. Power Co. Holdings,
24   Inc., 960 F.3d 549, 569 (9th Cir. 2020).       MTD at 23:1.    But Cooper
25   actually illustrates why comity abstention is not proper here.
26   Cooper affirmed comity-based dismissal of private litigation based on
27   the interests of Japan, where the Japanese government “strongly
28   objected to this case being litigated in the United States” while the


                                           24
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 29 of 30 Page ID #:2719



 1   U.S. Government “issued a careful, cautious statement” that “stopped
 2   well short of urging that California was the proper forum to exercise
 3   jurisdiction in this case.”     Id. at 568-69.     Here, by contrast, the
 4   U.S. Government has provided the strongest possible support for this
 5   case by bringing the case.     The Malaysian government has also voiced
 6   support for this case, while the UK government has submitted an
 7   explicit statement of non-opposition to this case – most likely to
 8   refute Claimant’s argument that this case infringes UK interests.
 9   With all three governments united in opposition to Claimant’s comity
10   position, Claimant does not have a plausible comity leg to stand on.
11        IV.   Conclusion
12       For the foregoing reasons, 7 the Government respectfully requests
13   that the Court deny Claimant’s motion to dismiss. 8
14

15   Dated: August 17, 2021              Respectfully submitted,
16
          7 Claimant briefly raises personal jurisdiction, Prior Exclusive
17   Jurisdiction, and Article III jurisdiction. MTD at 23-24. However,
     Claimant admits that the Court already resolved these issues, and re-
18   raises them merely for “Preservation of Jurisdictional Issues.” Id.
     at 23:3. Thus, the Government incorporates its prior briefing on
19   these issues (Dkt. 78 at 18-23) and does not re-argue them here.
          8 Claimant argues that, if the Court were to dismiss, it should
20
     dismiss with prejudice. MTD at 24-25. However, “[w]hen dismissing a
21   case under Rule 12(b)(6), courts generally must give leave to amend
     unless it is ‘determined that the pleading could not be cured by the
22   allegation of other facts’ and therefore amendment would be futile.”
     Broughton v. Ohio Cas. Ins. Co., -- F. Supp.3d --, 2021 WL 1312747,
23   at *3 (N.D. Cal. Apr. 8, 2021). Claimant cannot know the grounds for
     any hypothetical future dismissal, and thus Claimant cannot say
24   whether such grounds would support an inference regarding futility of
     amendment. Claimant also misleads the Court by saying that
25   “[g]ranting leave to file more complaints will prejudice Claimant’s
     ability to assert its rights in related proceedings in the United
26   Kingdom . . .” MTD at 25:18-19. The status quo in the UK (whereby a
     UK court holds the res and makes monthly payments to Claimant) is
27
     keyed off an order from a Malaysian court. Dkt. 57-1 at ¶ 4(a-b);
28
     Dkt. 49 at ¶ 5. This U.S. case would not affect the Malaysian order
     that is the basis for the UK status quo.


                                           25
 Case 2:20-cv-08466-DSF-PLA Document 96 Filed 08/17/21 Page 30 of 30 Page ID #:2720



 1
                                         DEBORAH CONNOR
 2                                       Chief, MLARS
 3
                                          /s/Joshua L. Sohn
 4                                       JONATHAN BAUM
                                         Senior Trial Attorney, MLARS
 5                                       BARBARA LEVY
                                         JOSHUA L. SOHN
 6
                                         Trial Attorneys, MLARS
 7
                                         Attorneys for Plaintiff
 8                                       UNITED STATES OF AMERICA
 9

10

11

12
                               CERTIFICATE OF SERVICE
13
          I hereby certify that I electronically filed a copy of this
14   document (and all attachments) via CM/ECF, which will cause a copy to
     be served on all counsel of record.
15
                                                  /s/ Joshua L. Sohn
16                                                Joshua L. Sohn
                                                  Attorney for Plaintiff
17                                                United States of America
18

19

20

21

22

23

24

25

26

27

28




                                           26
